IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 00-31299

                          Summary Calendar


VOGEL DENISE NEWSOME,
                                            Plaintiff-Appellant,

                               versus
ENTERGY SERVICES, INC.,
                                            Defendant-Appellee.




            Appeal from the United States District Court
                For the Eastern District of Louisiana

                           April 18, 2001


Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     This is the second interlocutory appeal in this case, from a

decision of the Eastern District of Louisiana to deny Appellant

Newsome appointed counsel in her Title VII case.        In the prior

appeal, we vacated and remanded with instructions to the district

court to consider the factors enumerated in Caston v. Sears,

Roebuck & Co.1    Upon remand, the district court did so.    Newsome



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         556 F.2d 1305 (5th Cir. 1977).
now   appeals,    arguing   that   the    district   court   abused   its

discretion.2

      We are not convinced. The district court has broad discretion

to appoint counsel,3 and Newsome bears the burden of persuasion.4

The district court was entitled to give weight to the EEOC’s

determination that the plaintiff’s allegations do not establish a

violation of Title VII.5      The district court held that Newsome

failed to establish a prima facie case of discriminatory discharge

because she was replaced by an African-American, and she can point

to no similarly situated white employee who was treated better.

The district court also held that Newsome failed to establish a

prima facie case of retaliatory discharge because she did not

identify a Title VII protected activity in which she engaged, nor

did she establish a causal link between her complaints and her

discharge. Having examined Newsome’s brief carefully, taking into

account her pro se status, we find no abuse of discretion and

affirm.

      2
       Appellee argues that we lack jurisdiction in this case,
because orders denying appointment of counsel are not appealable.
The prior panel to consider this case found jurisdiction, relying
on Caston, and that finding binds us as law of the case.      See
Hopwood v. State of Texas, 236 F.3d 256, 272 (5th Cir. 2000).
      3
          See Caston, 556 F.2d at 1308.
      4
          Id. at 1310.
      5
       Id. at 1309 (“As the administrative agency statutorily
charged with the responsibility of enforcing Title VII and
presumably equipped with at least a modest amount of expertise in
the area, the determination of the EEOC is highly probative.”).

                                    2
AFFIRMED.




            3